UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12936 TITAN INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Illinois 36-3228472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL 62301 (Address of principal executive offices) (217) 228-6011 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, no par value New York Stock Exchange (Symbol:TWI) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ The aggregate market value of the shares of common stock of the registrant held by non-affiliates was approximately $321 million based upon the closing price of the common stock on the New York Stock Exchange on June 30, 2010. As of February 15, 2011, a total of 41,995,832 shares of common stock of the registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the annual meeting of stockholders to be held on May 12, 2011, are incorporated by reference into Part III of this Form 10-K. EXPLANATORY NOTE This Form 10-K/A amends the Annual Report on Form 10-K of Titan International, Inc. (Titan or the Company) for the fiscal year ended December 31, 2010, which was filed with the Securities and Exchange Commission (SEC) on February 24, 2011.This Form 10-K/A is being filed to restate the financial statements to correct an error of $9.8 million in the recorded value of Titan’s Generation 1 super giant tires.For more information on this restatement, please refer to Part II, Item 9A – Controls and Procedures and Note 2 of the Notes to Consolidated Financial Statements. For the convenience of the reader, this Form 10-K/A sets forth the Company’s original Form 10-K as filed with the SEC on February 24, 2011 in its entirety, as amended by, and to reflect, the restatement.No attempt has been made in this Form 10-K/A to update other disclosures presented in the original Form 10-K, except as required to reflect the effects of the restatement.Accordingly, this Form 10-K/A should be read in conjunction with Titan’s filings made with the SEC subsequent to the filing of the Form 10-K, including any amendments to those filings. The following items have been amended as a result of this restatement: · Part I, Item 1, Business – Market Conditions Outlook · Part I, Item 1A, Risk Factors – Net loss risk · Part II, Item 6, Selected Financial Data · Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part II, Item 9A, Controls and Procedures · Part IV, Item 15, Exhibits, Financial Statement Schedules · Schedule II, Valuation Reserves TITAN INTERNATIONAL, INC. Index to Annual Report on Form 10-K/A Part I. Page Item 1. Business 3-10 Item 1A. Risk Factors 11-14 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-39 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 40 Item 8. Financial Statements and Supplementary Data 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 9A. Controls and Procedures 40 Item 9B. Other Information 42 Part III. Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accounting Fees and Services 44 Part IV. Item 15. Exhibits, Financial Statement Schedules 45 Signatures 46 Exhibit Index 47 2 PART I ITEM 1 – BUSINESS INTRODUCTION Titan International, Inc. and its subsidiaries (Titan or the Company) hold the unique position in North America of manufacturing both wheels and tires for its target markets.As a leading manufacturer in the off-highway industry, Titan produces a broad range of specialty products to meet the specifications of original equipment manufacturers (OEMs) and aftermarket customers in the agricultural, earthmoving/construction and consumer markets.Titan’s earthmoving/ construction market includes wheels and tires supplied to the mining industry, while the consumer market includes products for all-terrain vehicles (ATVs) and recreational/utility trailers. As one of the few companies dedicated to off-highway wheel and tire products, Titan’s engineering and manufacturing resources are focused on designing quality products that address the real-life concerns of our end-users.Titan’s team of experienced engineers continually works on new and improved engineered products that evolve with today’s applications for the off-highway wheel and tire markets. · History Titan traces its roots to the Electric Wheel Company in Quincy, Illinois, which was founded in 1890.The Company was incorporated in 1983.The Company has grown through two major asset acquisitions in recent years.In 2005, Titan Tire Corporation, a subsidiary of the Company, acquired The Goodyear Tire & Rubber Company’s North American farm tire assets.In 2006, Titan Tire Corporation of Bryan, a subsidiary of the Company, acquired the off-the-road (OTR) tire assets of Continental Tire North America, Inc.These asset acquisitions have allowed Titan to achieve higher sales levels and enhance product offering in the Company’s target markets. · Market Sales In 2010, Titan’s agricultural market sales represented 76% of net sales, the earthmoving/construction market represented 22% and the consumer market represented 2% of net sales.For information concerning the revenues, certain expenses, income from operations and assets attributable to each of the segments in which the Company operates, see Note 27 to the consolidated financial statements of Titan, included in Item 8 herein. COMPETITIVE STRENGTHS Titan’s strong market position in the off-highway wheel and tire market and its long-term core customer relationships contribute to the Company’s competitive strengths.These strengths, along with Titan’s dedication to the off-highway wheel and tire market, continue to drive the Company forward. · Strong Market Position Titan’s ability to offer a broad range of specialized wheels, tires and assemblies has resulted in the Company’s strong position in the domestic off-highway market.Through a diverse dealer network, the Company is able to reach an increasing number of customers in the aftermarket and build Titan’s image and brand recognition.The Company’s acquisition of the Goodyear Farm Tire brand in North America contributes to overall visibility and customer confidence.Years of product design and engineering experience have enabled Titan to improve existing products and develop new ones that have been well received in the marketplace.In addition, Titan believes it has benefited from significant barriers to entry, such as the substantial investment necessary to replicate the Company’s manufacturing equipment and numerous tools, dies and molds, many of which are used in custom processes. · Long-Term Core Customer Relationships The Company’s top customers, including global leaders in agricultural and construction equipment manufacturing, have been purchasing products from Titan or its predecessors for numerous years.Customers including AGCO Corporation, CNH Global N.V., Deere & Company and Kubota Corporation have helped sustain Titan’s leadership in wheel, tire and assembly innovation. 3 BUSINESS STRATEGY Titan’s business strategy is to continue its growth into the giant OTR market, increase its presence in the tire aftermarket, continue to improve operating efficiencies, maintain emphasis on new product development and explore additional strategic acquisitions. · Giant Mining Tire Product The Company’s 2006 acquisition of the OTR tire assets of Continental Tire North America, Inc. in Bryan, Ohio, expanded Titan’s product offering into larger earthmoving, construction and mining tires.The Company subsequently expanded the Bryan facility production capacity to include giant mining tires.These giant tires offer continuing opportunity in the earthmoving marketplace.The “Big Daddy” giant tire is approximately 13 feet tall and weighs in at approximately 12,500 pounds. · Increase Aftermarket Tire Business The Company has concentrated on increasing its presence in the tire aftermarket, which historically has tended to be somewhat less cyclical than the OEM market.The aftermarket also offers the potential for higher profit margins and is larger in most cases. · Improve Operating Efficiencies The Company continually works to improve the operating efficiency of its assets and manufacturing facilities.Titan integrates each facility’s strength, which may include transferring equipment and business to the facilities that are best equipped to handle the work.This provides capacity to increase utilization and spread operating costs over a greater volume of products.Titan is also continuing a comprehensive program to refurbish, modernize and enhance the computer technology of its manufacturing equipment. · Enhance Design Capacity and New Product Development Equipment manufacturers constantly face changing industry dynamics.Titan directs its business and marketing strategy to understand and address the needs of its customers and demonstrate the advantages of its products.In particular, the Company often collaborates with customers in the design of new and enhanced products.Titan recommends modified products to its customers based on its own market information.These value-added services enhance Titan’s relationships with its customers.The Company tests new designs and technologies and develops methods of manufacturing to improve product quality and performance.Titan’s engineers introduced designs for giant mining wheels and tires, which went into start-up production in third quarter 2008.These giant tires employ an innovative steel radial construction technology, new to the OTR tire industry, to enhance performance and durability.Titan’s engineers are also working on a new 15-degree tire and wheel design for OTR and farm radial assemblies to improve tire and wheel life. · Explore Additional Strategic Acquisitions The Company’s expertise in the manufacture of off-highway wheels and tires has permitted it to take advantage of opportunities to acquire businesses in the United States that complement this product line, including companies engaged in the tire market and companies that have wheel and tire assembly capabilities.In the future, Titan may make additional strategic acquisitions of businesses that have an off-highway focus. In December 2010, Titan announced that it had entered into agreements with the Goodyear Tire & Rubber Company to buy their European and Latin American farm tire businesses, including a licensing agreement that will allow Titan to manufacture and sell Goodyear-brand farm tires in Europe, Africa, Eastern Europe, Russia, Latin America and North America, for approximately $130 million U.S. dollars, subject to post-closing adjustments. The Latin American portion of the transaction includes Goodyear’s Sao Paulo, Brazil manufacturing plant, property, equipment and inventories.Subject to customary closing conditions and regulatory approvals, it is expected to close in the first half of 2011. The European portion of the transaction is subject to the exercise of a put option by Goodyear following completion of a social plan related to the previously announced discontinuation of consumer tire production at its Amiens North, France manufacturing plant and required consultation with the local Works Council.Upon completion of this action, as well as customary closing conditions and regulatory approvals, the transaction will include the Amiens North plant, property, equipment and inventories. 4 AGRICULTURAL MARKET Titan’s agricultural rims, wheels and tires are manufactured for use on various agricultural and forestry equipment, including tractors, combines, skidders, plows, planters and irrigation equipment, and are sold directly to OEMs and to the aftermarket through independent distributors, equipment dealers and Titan’s own distribution centers.The wheels and rims range in diameter from 9 to 54 inches, with the 54-inch diameter being the largest agricultural wheel manufactured in North America.Basic configurations are combined with distinct variations (such as different centers and a wide range of material thickness) allowing the Company to offer a broad line of products to meet customer specifications.Titan’s agricultural tires range from approximately 1 foot to approximately 7 foot in outside diameter and from 5 to 44 inches in width.The Company offers the added value of delivering a complete wheel and tire assembly to customers. EARTHMOVING/CONSTRUCTION MARKET The Company manufactures rims, wheels and tires for various types of OTR earthmoving, mining, military and construction equipment, including skid steers, aerial lifts, cranes, graders and levelers, scrapers, self-propelled shovel loaders, articulated dump trucks, load transporters, haul trucks and backhoe loaders.The earthmoving/ construction market is often referred to as OTR, an acronym for off-the-road.The Company provides OEM and aftermarket customers with a broad range of earthmoving/construction wheels ranging in diameter from 20 to 63 inches and in weight from 125 pounds to 7,000 pounds.The 63-inch diameter wheel is the largest manufactured in North America for the earthmoving/construction market. Titan’s earthmoving/construction tires range from approximately 3 feet to approximately 13 feet in outside diameter and in weight from 50 pounds to 12,500 pounds.The Company offers the added value of wheel and tire assembly for certain applications in the earthmoving/ construction market. CONSUMER MARKET Titan provides wheels and tires and assembles brakes, actuators and components for the domestic boat, recreational and utility trailer markets.Titan also offers select products for ATVs, turf, and golf car applications.Likewise, Titan produces a variety of tires for the consumer market. MARKET SALES Year ended December 31, (Amounts in thousands) % of Total % of Total % of Total Net Sales Net Sales Net Sales Net Sales Net Sales Net Sales Agricultural $ 76
